                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,

       Plaintiffs,

v.
                                                         CIVIL ACTION NO. 1:19-cv-01071
RUTH HUGHS, in her official capacity as
the Texas Secretary of State,

       Defendant.


                                              ORDER

       Now before the Court comes Plaintiffs’ Opposed Motion for a Limited Protective Order, filed

February 11, 2020. After considering the Motion, the response, and any reply thereto, the Court is of

the opinion that the Motion should be DENIED.

       IT IS THEREFORE ORDERED that Plaintiffs’ Opposed Motion for a Limited Protective

Order is hereby DENIED.



DATE: _________________

                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
